Case 2:18-cr-00703-JMV Document 4 GORI Eker Page 1 of 1 PagelD: 11

 

 

 

 

 

 

 

AO 92
(Rev. 6/83)
. . . DISTRICT
United States Dis Court
d Stat trict \.o New Jersey
UNITED STATES OF AMERICA DOCKET NO.
V.
Michael Heal
y __MAGISTRATE CASE NO.
18-3789
The above named defendant was arrested upon the complaint of
charging a violation of 21 USC § 846
DISTRICT OF OFFENSE DATE OF OFFENSE

 

New Jersey

 

DESCRIPTION OF CHARGES:

Conspiracy to possess with intention to distribute a controlled substance

 

BOND IS FIXED AT
$ Detained Gandvne We. Nasers \AN@

 

TO: THE UNITED STATES MARSHAL

You are hereby commanded to take the custody of the above named defendant and to
commit that defendant with a certified copy of this commitment to the custodian of a place
of confinement approved by the Attorney General of the United States where the defendant
shall be received and safely kept until discharged in due course of law.

 

 

 

November 13, 2018 s/Joseph A. Dickson
Date United States Judge or Magistrate
RETURN

 

This commitment was received and executed as follows:

 

DATE COMMITMENT ORDER PLACE OF COMMITMENT DATE DEFENDANT COMMITTED
RECEIVED

 

 

 

 

DATE UNITED STATES MARSHAL (BY) DEPUTY MARSHAL

 

 

 

 
